Case: 16-40926      Document: 00514097707         Page: 1    Date Filed: 08/01/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT

                                                                          United States Court of Appeals

                                    No. 16-40926
                                                                                   Fif h Circuit

                                                                                 FILED
                                  Summary Calendar                          August 1, 2017
                                                                            Lyle W. Cayce
UNITED STATES OF AMERICA,                                                        Clerk


                                                 Plaintiff-Appellee

v.

SERGIO CORTES-MENDOZA,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                              USDC No. 5:16-MC-17


Before WIENER, DENNIS, and SOUTHWICK, Circuit Judges.
PER CURIAM: *
       In 1995, Defendant-Appellant Sergio Cortes-Mendoza pleaded guilty to
knowingly and willfully aiding and abetting the illegal entry of aliens into the
United States, in violation of 8 U.S.C. § 1325 and 18 U.S.C. § 2, and received a
sentence of 30 days of imprisonment.             In 2016, Cortes-Mendoza filed an
application for a writ of error coram nobis, challenging his 1995 conviction.
The district court denied the application as barred by laches.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-40926     Document: 00514097707       Page: 2   Date Filed: 08/01/2017


                                   No. 16-40926

      We review the district court’s “factual findings for clear error, questions
of law de novo, and the district court’s ultimate decision to deny the writ [of
coram nobis] for abuse of discretion.” Santos-Sanchez v. United States, 548
F.3d 327, 330 (5th Cir. 2008), vacated on other grounds, 559 U.S. 1046 (2010).
The writ of coram nobis is an extraordinary remedy available in the federal
courts pursuant to the All Writs Act as an avenue of collateral attack for a
prisoner who has completed his sentence and is no longer in custody for t
purpose of seeking relief under 28 U.S.C. § 2255. United States v. Dyer, 136
F.3d 417, 422 (5th Cir. 1998); see also 28 U.S.C. § 1651(a). Coram nobis relief
should be employed to correct only fundamental errors that result in a
complete miscarriage of justice. Dyer, 136 F.3d at 422, 430.
      Cortes-Mendoza has not shown that the district court abused its
discretion in holding that laches applied. See id. at 430. Neither has he shown
that the court abused its discretion by not ordering a hearing. See Lujan v.
United States, 424 F.2d 1053, 1055 (5th Cir. 1970). Finally, because the district
court did not abuse its discretion in denying Cortes-Mendoza’s application, we
need not consider Cortes-Mendoza’s substantive arguments, which the district
court did not consider. See U.S. CONST. art. III, § 2, cl. 1; In re Talbott Big Foot,
Inc., 924 F.2d 85, 87 (5th Cir. 1991).
      The district court’s denial of Cortes-Mendoza’s application for a writ of
coram nobis is AFFIRMED.




                                         2